DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi on 20 April 2022 and 27 April 2022.
The application has been amended as follows: 
In the Claims:
Claims 1, 10, 11, 15, 19, and 20 are amended as follows, and the remainder of the claims are as filed 09 March 2022:

1. 	(Currently amended)  An abradable sealing element comprising a substrate and a sealing structure, the sealing structure comprising one or more wall structures extending from the substrate and defining at least one open cell which is filled with abradable material, the one or more wall structures being formed by additive-layer, powder-fed, laser-weld deposition onto the substrate, wherein the one or more wall structures are formed from nickel-based superalloy and constitute from about 10% to about 50% of the total volume of the sealing structure,
wherein the one or more wall structures includes a single, continuous curvilinear wall arranged to define a plurality of open cells between first portions of the curvilinear wall that generally extend in a first direction and second portions of the curvilinear wall that generally extend in a second direction opposite the first direction, and
wherein at least one cell of the plurality of open cells opens laterally such that the abradable material forms one or more lateral sides of the sealing structure.

10. (Currently amended) The abradable sealing element according to claim 1, wherein the abradable material comprises one or more of ceramic[[s]], metal[[s]], [[or]] an intermetallic compound[[s]], 3Al), a nickel-aluminium (Ni—Al) alloy, or combinations thereof.

11. (Currently amended) A method of manufacturing the abradable sealing element according to claim 1, the method comprising:
depositing, by additive-layer, powder-fed, laser-weld deposition apparatus, nickel-based superalloy to form the one or more wall structures of the[[a]] sealing structure on the substrate, the one or more wall structures defining the at least one open cell; and 
filling the at least one open cell with abradable material;
wherein the method comprises controlling the amount of nickel-based superalloy deposited onto the substrate such that nickel-based superalloy constitutes from 10% to 50% of the total volume of the sealing structure.

15. (Currently amended) The method according to claim 11, wherein the method comprises, during additive-layer, powder-fed, laser-weld deposition of the one or more wall structures:
(i) controlling a powder spot size to be from 0.1 mm to 3 mm
(ii) controlling a laser spot size to be from 50 m to 1000 m
(iii) controlling a laser scanning speed to be from 400 mm/minute to 2000 mm/minute
(iv) controlling a powder feed rate to be from 0.25 g/minute to 10 g/minute
(v) controlling a laser power to be between 20 and 500 Watts.

19. (Currently amended) The method according to claim 11, wherein the abradable material comprises one or more of ceramic[[s]], metal[[s]], [[or]] an intermetallic compound[[s]], 3Al), a nickel-aluminium (Ni—Al) alloy, or combinations thereof.

20. 	(Currently amended)  A gas turbine engine comprising abradable sealing element comprising a substrate and a sealing structure, the sealing structure comprising one or more wall structures extending from the substrate and defining at least one open cell which is filled with abradable material, the one or more wall structures being formed by additive-layer, powder-fed, laser-weld deposition onto the substrate, wherein the one or more wall structures are formed from nickel-based superalloy and constitute from about 10% to about 50% of the total volume of the sealing structure,
wherein the one or more wall structures includes a single, continuous curvilinear wall arranged to define a plurality of open cells between first portions of the curvilinear wall that generally extend in a first direction and second portions of the curvilinear wall that generally extend in a second direction opposite the first direction, and
wherein at least one cell of the plurality of open cells opens laterally such that the abradable material forms one or more lateral sides of the sealing structure.

Claim Interpretation
In claims 9 and 18, claim limitations set forth as “optional” or designated “optionally” are interpreted as not required by the claims. An apparatus can infringe the claims even though it does not meet the optional limitations. According to MPEP 2173.05(h), “In Ex parte Cordova, 10 USPQ2d 1949 (Bd. Pat. App. & Inter. 1989) the language "containing A, B, and optionally C" was considered acceptable alternative language because there was no ambiguity as to which alternatives are covered by the claim. A similar holding was reached with regard to the term "optionally" in Ex parte Wu, 10 USPQ2d 2031 (Bd. Pat. App. & Inter. 1989). In the instance where the list of potential alternatives can vary and ambiguity arises, then it is proper to make a rejection under 35 U.S.C. 112(b)  and explain why there is confusion.” In the case of claims 9 and 18, no confusion arises. In claims 9 and 18, claim limitations set forth as “optional” or designated “optionally” are interpreted as not required by the claims. An apparatus can infringe the claims even though it does not meet the optional limitations.
No claim limitations are interpreted under 112(f).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the nearest prior art is considered to be Allen (US 2016/0097295)  in view of Daunt (US 3,053,694) as evidenced by Meier (US 2010/0283211).
Regarding claim 1, Allen discloses:
An abradable ([0028], [0029]) sealing element ([0001]) comprising a substrate (52, [0066]) and a sealing structure, the sealing structure comprising one or more wall structures (40, see Fig 7A) extending from the substrate and defining at least one open cell which is filled with abradable material ([0068], [0069]), the one or more wall structures being formed by additive-layer, powder-fed, laser-weld deposition onto the substrate ([0016]), wherein the one or more wall structures are formed from nickel-based superalloy ([0067])…,
wherein the one or more wall structures includes a single, continuous curvilinear wall arranged to define a plurality of open cells (connected cells, consistent with instant specification at p.31, line 9) between first portions of the curvilinear wall that generally extend in a first direction and second portions of the curvilinear wall that generally extend in a second direction opposite the first direction (see Fig 7, [0073]).
Allen does not disclose:
wherein at least one cell of the plurality of open cells opens laterally such that the abradable material forms one or more lateral sides of the sealing structure.
Allen teaches away from this limitation at [0048] “As well as the curved profile shapes 44, the walls 40 form straight line boundaries 48 at the trailing edge and side edges of the radially inner surface 33. These boundaries 48 help to retain the abradable material 45 in the spaces between the cells against the action of the blade tips 36.” One of ordinary skill in the art would not modify Allen to have abradable material form one or more lateral sides of the sealing structure because Allen teaches that enclosing the abradable material with a wall improves retention of the abradable material.
According to the instant specification at p. 31, “Wall arrangements lacking enclosing lateral sidewalls (for example, where abradable material forms one or more lateral sides of the abradable sealing element, for example as seen in FIGS. 10 or 11) have also been found to exhibit a reduced tendency to crack in use than wall arrangements including one or more lateral sidewalls which enclose the abradable material. Wall arrangements lacking enclosing lateral sidewalls may therefore be beneficial.”
Allen does not explicitly disclose:
[the one or more wall structures] constitute from 10% to 50% of the total volume of the sealing structure.
Allen discloses the wall thickness between 0.2 mm and 0.4 mm ([0049], [0031]). Some dimensions are shown in Fig 7A, showing the walls a minimum of 0.3 mm to 0.5 mm apart at the closest point ([0074]) and 0.5 mm at the second closest point. The walls bulge outward with a radius of curvature of 0.8mm, including a nearly circular portion at the top of Fig 7A with a radius of 0.8 mm. A related embodiment teaches that parallel walls are spaced a maximum of 1.9 mm apart ([0049]) and no point is more than 1.2 mm from a wall ([0032]). Fig 7B appears to be a photograph of a manufactured part rather than a schematic drawing, and clearly shows that the walls form less than 50% of the volume of the seal.
In the figure below, the detail view of Fig 7A has been doubled to approximate the structure shown in Fig 7B, assuming approximately the same spacing for the adjacent cells. The radius of the nearly circular part at the top is 0.8 mm (see “R0.8” in Fig 7A). Along line A, from left to right, the distance from dashed vertical symmetry line to dashed vertical symmetry line is 0.8 mm of empty space in the circle, one wall thickness, one small gap (expected to be 0.3 to 0.5 mm [0074], say 0.4 mm for our purposes), a second wall thickness, and 0.8 mm of space. Along this line the proportion of wall is                         
                            
                                
                                    2
                                     
                                    (
                                    w
                                    a
                                    l
                                    l
                                     
                                    t
                                    h
                                    i
                                    c
                                    k
                                    n
                                    e
                                    s
                                    s
                                    )
                                
                                
                                    0.8
                                    +
                                    
                                        
                                            w
                                            a
                                            l
                                            l
                                             
                                            t
                                            h
                                            i
                                            c
                                            k
                                            n
                                            e
                                            s
                                            s
                                        
                                    
                                    +
                                    
                                        
                                            s
                                            m
                                            a
                                            l
                                            l
                                             
                                            g
                                            a
                                            p
                                        
                                    
                                    +
                                    
                                        
                                            w
                                            a
                                            l
                                            l
                                             
                                            t
                                            h
                                            i
                                            c
                                            k
                                            n
                                            e
                                            s
                                            s
                                        
                                    
                                    +
                                    0.8
                                
                            
                            =
                            
                                
                                    2
                                     
                                    (
                                    w
                                    a
                                    l
                                    l
                                     
                                    t
                                    h
                                    i
                                    c
                                    k
                                    n
                                    e
                                    s
                                    s
                                    )
                                
                                
                                    1.6
                                    +
                                    0.4
                                    +
                                    2
                                     
                                    (
                                    w
                                    a
                                    l
                                    l
                                     
                                    t
                                    h
                                    i
                                    c
                                    k
                                    n
                                    e
                                    s
                                    s
                                    )
                                
                            
                        
                    =                        
                            
                                
                                    2
                                     
                                    (
                                    w
                                    a
                                    l
                                    l
                                     
                                    t
                                    h
                                    i
                                    c
                                    k
                                    n
                                    e
                                    s
                                    s
                                    )
                                
                                
                                    2
                                    +
                                    2
                                     
                                    (
                                    w
                                    a
                                    l
                                    l
                                     
                                    t
                                    h
                                    i
                                    c
                                    k
                                    n
                                    e
                                    s
                                    s
                                    )
                                
                            
                        
                    . For a wall thickness of 0.2, this yields 17%. For a wall thickness of 0.3 mm, 23%. For a wall thickness of 0.4, 29%.

    PNG
    media_image1.png
    248
    186
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    208
    328
    media_image2.png
    Greyscale

Line B yields a similar analysis. Along B you traverse ½ of the small gap, one wall thickness, one large gap, one wall thickness, and ½ a small gap. Since the dashed lines of symmetry are parallel, the distance between them is always the same and lines A and B have the same length. Thus we conclude that the large gap and the small gap sum to the same value at line A and line B, despite no explicit guidance on these dimensions. Along line B the proportion of wall is                         
                            
                                
                                    2
                                     
                                    (
                                    w
                                    a
                                    l
                                    l
                                     
                                    t
                                    h
                                    i
                                    c
                                    k
                                    n
                                    e
                                    s
                                    s
                                    )
                                
                                
                                    0.2
                                    +
                                    
                                        
                                            w
                                            a
                                            l
                                            l
                                             
                                            t
                                            h
                                            i
                                            c
                                            k
                                            n
                                            e
                                            s
                                            s
                                        
                                    
                                    +
                                    
                                        
                                            1.6
                                        
                                    
                                    +
                                    
                                        
                                            w
                                            a
                                            l
                                            l
                                             
                                            t
                                            h
                                            i
                                            c
                                            k
                                            n
                                            e
                                            s
                                            s
                                        
                                    
                                    +
                                    0.2
                                
                            
                            =
                            
                                
                                    2
                                     
                                    (
                                    w
                                    a
                                    l
                                    l
                                     
                                    t
                                    h
                                    i
                                    c
                                    k
                                    n
                                    e
                                    s
                                    s
                                    )
                                
                                
                                    1.6
                                    +
                                    0.4
                                    +
                                    2
                                     
                                    (
                                    w
                                    a
                                    l
                                    l
                                     
                                    t
                                    h
                                    i
                                    c
                                    k
                                    n
                                    e
                                    s
                                    s
                                    )
                                
                            
                        
                    , and thus we arrive at the same ratios.
This is not an exact calculation, nor is it necessarily perfectly representative of the entire area of the seal, but it is representative of what one of ordinary skill in the art might interpret from the drawings. The volumetric proportion in Allen is moot because Allen does not meet the abradable material forms one or more lateral sides of the sealing structure … limitation as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Lu (US 2019/0030783) discloses a honeycomb made of multiple curved sinusoidal or corrugated profiles, but fails to disclose a single, continuous curvilinear wall with first portions of the curvilinear wall that generally extend in a first direction and second portions of the curvilinear wall that generally extend in a second direction opposite the first direction.

    PNG
    media_image3.png
    630
    186
    media_image3.png
    Greyscale

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/
Primary Examiner, Art Unit 3745